        Case 1:20-cv-01879-PAE-RWL Document 7 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  7/28/2020
ELIZABETH JULIUS,                                              :
                                                               :   20 Civ. 01879 (PAE) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER OF SERVICE
                  - against -                                  :
                                                               :
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        To allow Plaintiff, who is proceeding in forma pauperis, to effect service on

Defendant through the U.S. Marshals Service, the Clerk of Court is instructed to send

Plaintiff one U.S. Marshals Service Process Receipt and Return form ("USM-285 form").

Within 30 days of the date of this order, Plaintiff must complete a USM-285 form for the

Defendant and return that form to the Court.

        If Plaintiff does not wish to use the Marshals Service to effect service, she must

notify the Court in writing within 30 days of the date of this order and request that a

summons be issued directly to her. If within 30 days, Plaintiff has not returned the

USM-285 form or requested a summons, under Rule 41(b) of the Federal Rules of Civil

Procedure, the Court may dismiss this action for failure to prosecute.

        Upon receipt of the completed USM-285 form, the Clerk of Court shall issue a

summons and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service upon Defendant.




                                                        1
       Case 1:20-cv-01879-PAE-RWL Document 7 Filed 07/28/20 Page 2 of 2




       No matter what method of service Plaintiff chooses, she must effect service

within 120 days of the date the summons is issued. It is Plaintiff's responsibility to

inquire of the Marshals Service as to whether service has been made and if necessary,

to request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d

Cir. 2012). If within 120 days of issuance of the summons, Plaintiff has not made

service or requested an extension of time in which to do so, under Rules 4(m) and 41(b)

of the Federal Rules of Civil Procedure, the Court may dismiss this action for failure to

prosecute. Finally, it is Plaintiff's obligation to promptly submit a written notification to

the Court if Plaintiff's address changes, and the Court may dismiss the action if Plaintiff

fails to do so.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note

service on the docket.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: July 28, 2020
       New York, New York




                                             2
